Citation Nr: 1237051	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  11-26 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Jesse Brown Medical Center in Chicago, Illinois


THE ISSUE

Entitlement to beneficiary travel reimbursement from the appellant's temporary address in Florence, Alabama, to the Jesse Brown VA Medical Center in Chicago, Illinois, for a VA Compensation and Pension Examination appointment on May 17, 2010.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active military service from March 1967 to December 1968.  

This case comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an August 2010 administrative decision issued by a Department of Veterans' Affairs (VA) Medical Center (VAMC), in Chicago, Illinois, that denied reimbursement for travel.  


FINDINGS OF FACT

1.  The appellant was schedule for VA Compensation and Pension Examinations on May 17, 2010.

2.  Prior to the date of the examinations, the appellant notified VA that he was temporarily residing in Alabama, and was not residing at his home of record in Illinois.

3.  The appellant was told by VA personnel that VA would not authorize any travel expenses that might be incurred to attend a VA examination in Chicago, Illinois.  He was however informed that his medical appointments could be changed and that he could undergo the requested medical testing at a VA facility closer to his temporary residence in Florence, Alabama.

4.  The appellant refused to attend any proposed medical examinations in Murfreesboro, Tennessee, and instead, traveled to Chicago, Illinois, for examinations conducted at the VAMC in Chicago, Illinois.  He did so even though he was repeatedly informed that VA would not reimbursement him for any travel costs incurred as a result of said trip.

5.  VA has not determined that there was a need for prompt medical care for the appellant which was approved; there is no evidence that the circumstances prevented a request for prior travel authorization; there is no evidence that due to VA delay or error prior authorization for travel was not given; there is no evidence that there was a justifiable lack of knowledge on the part of a third party acting for the appellant that a request for prior authorization was necessary; and there is no evidence that failure to secure prior authorization was justified. 


CONCLUSION OF LAW

The criteria for entitlement to reimbursement to beneficiary travel expenses are not met.  38 U.S.C.A. § 111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.143, 17.145, 70.30, 70.30(1) and (4) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) - Notice and Assistance

Because the claim in this case is governed by the provisions analogous to Chapter 71 of Title 38 of the United States Code, the Veterans Claims Assistance Act (VCAA) and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Additionally, there is no legal basis upon which these benefits may be awarded and the appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The notice provisions of VCAA, have no effect on an appeal where the law, and not the underlying facts (i.e. whether the appellant incurred medical-related travel that could be subject to reimbursement), or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  The Board's decision to proceed in adjudicating this claim does not therefore prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Background and Analysis

The record reflects that the VAMC in Chicago, Illinois, made appointments for the appellant for the purpose of conducting medical examinations of the appellant.  The appointments were originally set up so that they could be conducted on May 6th and 15th, of 2010.  Three days prior to the first examination, the appellant contacted the Compensation and Pension Department and informed an employee that he would not be available for either of the examinations.  He told the VA employee that he was in Florence, Alabama, attending to family matters but that he could make future medical appointments as long as they were rescheduled.  Another examination was set up May 17, 2010, in Chicago.  Per the record, the appellant was informed that travel pay from his temporary Alabama address to the Jesse Brown VAMC in Chicago, Illinois, would not be authorized or paid.  

After the appellant apparently appeared for the examinations on May 17, 2010, he submitted a claim for reimbursement of travel pay.  Upon reviewing the appellant's claim, the VAMC denied his claim.  This occurred in August 2010.  In denying the appellant's claim, the VAMC informed the appellant that it could only provide travel reimbursement to the nearest VA facility that would provide the required service.  The appellant was notified of this action and he has appealed.  

38 C.F.R. § 70.30 (2011) states that except as otherwise allowed, payment is limited to travel from the appellant's residence to the nearest VA facility where the care or services could be provided and from such VA facility to the beneficiary's residence.  Additionally, if the appellant's residence changes while receiving care and services, payment for the return trip will be for travel to the new residence, except that payment may not exceed the amount that would be allowed from the facility where the care or services could have been provided that is nearest to the new residence.  

Additionally, 38 C.F.R. § 17.143 (2011) pertains to the transportation of claimants and beneficiaries.  Subpart (b) provides that transportation at government expense shall be authorized, subject to the deductible established in 38 C.F.R. § 17.101 (2011), for (1) a veteran or other person traveling in connection with treatment for a service-connected disability (irrespective of percent of disability); (2) a veteran with a service-connected disability rated at 30 percent or more, for treatment of any condition; (3) a veteran receiving VA pension benefits; or (4) a veteran whose annual income, as determined under 38 U.S.C.A. § 1503 (West 2002), does not exceed the maximum annual rate of pension which would be payable if the veteran were eligible for pension, or who is unable to defray the expenses of travel.  38 C.F.R. § 17.143 (b) (2011). 

Subpart (c) provides that transportation at government expense shall be authorized for a veteran (1) traveling to a VA compensation or pension examination, or; (2) traveling by specialized mode of transportation, provided a physician determines that it is medically required, the veteran cannot defray the expense, and it was undertaken in connection with a medical emergency.  Id.  Payment may be approved for travel performed under 38 C.F.R. § 17.143 (2011) without prior authorization only in those cases where the VA determines that there was a need for prompt medical care which was approved and: 

(1) The circumstances prevented a request for prior travel authorization, or 
(2) Due to VA delay or error prior authorization for travel was not given, or 
(3) There was a justifiable lack of knowledge on the part of a third party acting for the veteran that a request for prior authorization was necessary. 

38 C.F.R. § 17.145(a) (2011).  In other cases, payment may be approved for such travel without prior authorization only upon a finding by the VA Secretary or designee that failure to secure prior authorization was justified.  38 C.F.R. § 17.145(b) (2011). 

The record clearly shows that the appellant was informed in advance of the appointments for VA medical examinations.  When he told VA personnel in Chicago that he had temporarily moved to Florence, Alabama, he was specifically notified that the VAMC could reschedule the appellant's appointments for a closer VA facility, i.e., the Tennessee Valley Healthcare System in Murfreesboro, Tennessee.  This facility was approximately 125 miles from the appellant's temporary residence in Florence, Alabama.  If he accepted this proposal, VA would reimburse him for travel costs to and from the facility in Tennessee.  However, the record specifically notes that the appellant strongly refused this option and instead informed the VAMC in Chicago that he would report to Chicago VAMC.  It is further apparent from the record that the appellant was not given pre-authorization to travel from Florence to Chicago.  That is, prior to the May 17, 2010, examination, he was not lead to believe nor was he informed that if he traveled to the Chicago VAMC from Florence that VA would pay his travel costs.  Moreover, as reported, the appointments in question were for VA examinations.  He was not told that he needed immediate care that could only be provided by the Chicago VAMC.  The care was not provided for emergency treatment.  

Because there is no evidence of record indicating that payment for the appellant's travel expenses were preauthorized, the Board must next consider whether the appellant's case meets any of the exceptions to the requirement of preauthorization under 38 C.F.R. § 17.145(a-b) (2011).  There is, however, no evidence showing that the circumstances prevented a request for prior authorization, nor has the appellant alleged that the circumstances prevented him from making an advanced request.  See 38 C.F.R. § 17.145(a)(1) (2011).  Also, as no preauthorization request was made, there was obviously no error or delay in processing any such request.  38 C.F.R. § 17.145(a)(2) (2011).  Additionally, the record does not show, nor does the appellant allege, that any third party was acting on his behalf, so there can no justifiable lack of knowledge on the part of a third party.  38 C.F.R. § 17.145(a)(3) (2011).  Further, the record does not show that failure to secure prior authorization was justified.  38 C.F.R. § 17.145(b) (2011). 

Additionally, application of 38 C.F.R. § 70.30 (2011) does not allow for the payment for travel.  In this regard, in pertinent part, the regulations indicate that the claimant must apply for payment of beneficiary travel within 30 calendar days after completing beneficiary travel that does not include a special mode of transportation.  38 C.F.R. § 70.20 (2011).  Further, except as otherwise allowed under this section, payment is limited to travel from the beneficiary's residence to the nearest VA facility where the care or services could be provided and from such VA facility to the beneficiary's residence.  38 C.F.R. § 70.30(b)(1) (2011).  In this instance, the appellant would be eligible to payment of beneficiary travel from his permanent home of record in Linwood, Illinois, to the VAMC in Chicago, Illinois, or he would be eligible for payment of beneficiary travel from his temporary home of record in Florence, Alabama, to the nearest VA facility capable of providing the services needed - that of the VA facility in Murfreesboro, Tennessee.  The laws and regulations legally bar the appellant from obtaining the benefit sought on appeal because payment is limited to travel from the beneficiary' s residence to the nearest VA facility where the care or services could be provided and from such VA facility to the beneficiary' s residence.  38 C.F.R. § 70.30(b)(1) (2011).

In summary, the Board finds that there is no evidence of record indicating that payment of the appellant's claimed travel expenses were preauthorized and none of the exceptions, which allow the appellant to receive payment for travel expenses that are not previously authorized, are applicable to his case.  The appellant has asked that he be reimbursed for travel costs from Florence to Chicago VAMC, which is clearly not the closest VA facility that can provide the services needed.  Since the laws and regulations do not allow for such payments, reimbursement for the appellant's claimed travel expenses must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to beneficiary travel reimbursement from the appellant's temporary address in Florence, Alabama, to the Jesse Brown VA Medical Center in Chicago, Illinois, for a VA Compensation and Pension Examination appointment on May 17, 2001, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


